Title: To George Washington from the Board of War, 14 August 1779
From: Board of War
To: Washington, George


        
          Sir,
          War-Office [Philadelphia] August 14. 1779.
        
        Lieut. White of the 10th Pensylvania regiment came here lately with Colo. Humpton’s orders from camp to take with him 5300 lbs. of raw hide to exchange with a shoemaker for boots and shoes for the officers of that regiment. Mr White accordingly recd twenty pairs of boots (a pair for each officer) & forty pairs of shoes. He said Colo. Humpton had your Excellency’s orders for making this exchange. We are sensible of the distress of the officers on account of cloathing, & have long thought some provision should be made for them. ’Tis near a year since we wrote Congress on the subject; and again after the receipt of your Excellency’s letter shewing the absolute necessity of furnishing cloathing for officers. But not having been favoured with information of your intentions in regard to boots and shoes to be procured in exchange for hides, we mention the instance above stated, and beg to be made acquainted therewith, and whether a general rule is formed for supplying the officers of every regiment in the same manner. The consumption of hides in this way will be immensely great: but perhaps unavoidable. Yet if any exception were made it must be to the boots, which are exceedingly expensive, and have not heretofore been deemed necessary (tho’ sometimes convenient) for officers whose duty always requires their being on foot. 200 lbs. of hide were given in exchange for each pair of the boots of Colo. Humpton’s officers, & 40 lbs. for each pair of shoes. We shall be happy to co-operate with your Excellency in every necessary measure for procuring suitable accomodations for the officers of the army; and as the Commissaries of hides are put under our immediate direction, it is the more needful that we should be informed of your Excellency’s orders & intentions

in regard to the subject of this letter. The late resolves of Congress and our consequent instructions relative to the hide-department, we have the honour to transmit herewith. And are with the greatest respect, your Excellency’s most obedt servants
        
          By order of the boardTim: Pickering
        
        
          N.B. The resolves & instructions for the ⟨hide⟩ department forwarded to H. Quarters the 6th inst.
        
      